Citation Nr: 0126321	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  98-13 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for diarrhea, including 
as due to undiagnosed illness as a result of service in 
Southwest Asia.

2. Entitlement to service connection for multiple joint pain, 
including as due to undiagnosed illness as a result of 
service in Southwest Asia.

3. Entitlement to service connection for a sleep disorder 
characterized as sleep apnea, including as due to undiagnosed 
illness as a result of service in Southwest Asia.

4.  Entitlement to an evaluation in excess of 50 percent for 
the veteran's posttraumatic stress disorder (PTSD) for the 
period prior to September 28, 2000, and in excess of 70 
percent for the period beginning September 28, 2000.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs
WITNESS AT HEARING ON APPEAL

Appellant and his then spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from March 1988 to August 
1988, and from February 1989 to December 1991, including a 
period of active duty in the Persian Gulf during the Persian 
Gulf War (PGW) from October 1990 to April 1991. 

The appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The Board notes that while diarrhea, joint pain, 
and sleep apnea had been claimed by the veteran as a result 
of service in the Southwest Asian theater pursuant to 
38 C.F.R. § 3.317, the veteran in a July 1997 VA Form 9 
reported that doctors had made statements relating these 
current disorders to his period of service.  Accordingly, 
service connection for these disorders is also claimed on the 
direct basis of incurrence or aggravation in service, 
pursuant to 38 U.S.C.A. §§ 1110, 1131 (1991 & Supp 2001); 38 
C.F.R. § 3.303(d) (2001).
 
A Travel Board hearing was conducted before the undersigned 
Member of the Board of Veterans' Appeals (Board) in October 
1999.  A transcript of that hearing is included in the claims 
folder.  At the hearing, the veteran testified that he was 
treated in early 1993 with surgery to the left hip by Dr. D. 
Sparks, in Gadsden, Alabama.  The veteran informed that this 
physician had said that the muscles looked as if they were 
shredded, and that this may have been due to some exposure in 
the Persian Gulf.  To the extent this testimony may represent 
a claim for benefits, such claim should be filed by the 
appellant or his representative with specificity at the RO.

It is noted that these issues were remanded for additional 
development by the Board in April 2000.  Not all the 
development was fully accomplished.  Given the evidence on 
file since the last remand, additional development is 
indicated.

The Board notes that service connection was granted for PTSD 
and an initial 30 percent rating was assigned, with no 
specific disagreement with that initial rating.  Thereafter, 
a 50 percent rating was assigned for the veteran's PTSD, and 
it is with that rating that there was disagreement giving 
rise to the current appeal.  While an increased rating of 70 
percent was assigned by the RO for the period beginning 
September 28, 2000, the veteran has not expressed 
satisfaction with that rating, and hence increased ratings 
are on appeal for distinct periods, from ratings of both 50 
and 70 percent, as noted in the Issues section, above.  


REMAND

During the pendency of this appeal, there was a significant 
change in the law. Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist. Due to this change in the law, a remand is 
required in this case for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107) (West Supp. 
2001).  There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  These will be applied to these claims 
while the case is undergoing development.

The veteran has claimed entitlement to diarrhea, joint pain, 
and sleep apnea due to undiagnosed illness.  However, in a 
July 1997 VA Form 9 the veteran alleged, in effect, that he 
had doctors' statements relating his current disorders to his 
period of service.  The RO requested such statements as well 
as any other supporting medical evidence in a development 
letter sent to the veteran in May 2000.  It does not appear 
that the veteran ever directly replied to that request.  
Nonetheless, as noted in the Introduction, above, because the 
veteran has alleged that these disorders may be directly 
related to service, the claims are considered on a direct 
basis, and not merely on the basis of undiagnosed illness.  
See 38 U.S.C.A. §§ 1110, 1131 (1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(d) (2001).  Pursuant to the VCAA the veteran should 
be afforded a VA examination to address the nature of these 
claimed disorders and their etiology as related to service.  

It is noted that, while the veteran claims entitlement to 
sleep apnea on the basis of undiagnosed illness, sleep apnea 
was not consistently diagnosed in medical records contained 
in the claims folder.  At a VA physical examination in 
January 1995 the examiner noted that the veteran's history 
was not consistent with frank sleep apnea, but rather was in 
the nature of some fitful sleep and possibly some upper 
airway obstruction.  It is unclear from the record whether 
the veteran may suffer from an undiagnosed sleep disorder.  
VA psychiatric examiners have associated the veteran's 
reports of nightmares with his diagnosed PTSD, and there is 
presented the possibility of impairment of sleep related to 
both his PTSD and his multiple joint pain.  This is a matter 
in need of medical clarification.

Pursuant to the VCAA, remand is in order for VA examinations 
to ascertain whether chronic diarrhea, multiple joint pain, 
and a sleep disorder are present which may be diagnosed as or 
ascribed to a distinct disorder, and if not whether they may 
be attributed to undiagnosed illness.  It must also be 
ascertained whether either such diagnosed disorder may be 
otherwise related to service.
 
In an April 2001 letter the RO notified the veteran that he 
had failed to appear for a VA examination scheduled for 
November 22, 2000, which was to address his claim for service 
connection for diarrhea.  The veteran was then informed that 
if he were to request one in writing another examination 
would be scheduled.  The RO then also warned the veteran that 
failure to appear for a scheduled examination may be the 
basis for denial of his claim.  However, by a July 2001 
written submission the veteran requested the opportunity of 
another scheduled examination.  In that letter he informed 
that his ex-wife was keeping mail from him, including the 
letter notifying him of the scheduled examination, which he 
accordingly missed.  Because the veteran was advised in April 
2001 that he would be afforded another VA examination if he 
were to request one, due process requires that the VA afford 
him the opportunity of another VA examination for his claimed 
diarrhea due to undiagnosed illness, based on his July 2001 
request.  It is noted that his representative has drawn 
attention to this situation.  It is noted that this is 
consistent with information from the appellant's ex-wife, to 
the effect that the veteran had met another woman and moved 
out.  It is indicated in a new address to the VA that he has 
apparently remarried.

When entitlement to a benefit cannot be established without a 
current VA examination and a claimant, without good cause, 
fails to report for such an examination, action shall be 
taken in  accordance with 38 C.F.R. § 3.655(a),(b) (2001).  
When a claimant fails to report for an examination scheduled 
in conjunction with an original claim, the claim shall be 
rated based on the evidence of record. Id.  When scheduled in 
connection with a claim for an increased rating, the claim 
shall be denied.  Id.   

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA 
(codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107), and the new 
regulations are satisfied.  The RO 
should also refer to any pertinent 
guidance that has been or is 
subsequently provided.

In particular, the RO should obtain 
appropriate authorizations from the 
veteran and endeavor to obtain any VA or 
private records which the veteran 
indicates are pertinent to the present 
appeal and which have not been 
associated with the claims folder.  The 
veteran should again be asked to provide 
any available written medical opinions 
relating his claimed conditions to his 
periods of service.  Any records or 
responses received should be associated 
with the claims folder.  

All records of VA treatment at the VA 
facilities in Birmingham, Alabama, and 
Gadsden, Alabama, from December 1991 to 
the present should be obtained for 
association with the claims folder, to 
the extent not already on file.  With 
appropriate authorization from the 
veteran, records should be obtained from 
Decatur General Hospital and from 
Dr. Godwin, in reference to the 
veteran's claimed sleep apnea, and from 
Dr. Danny Sparks in Gadsden, Alabama, in 
reference to the veteran's claimed joint 
disease, as testified to at the October 
1999 Travel Board.  

2.  Thereafter, the veteran should be 
afforded appropriate VA examination(s) 
to ascertain the presence, nature, and 
etiology of the veteran's complaints of 
diarrhea, joint pain, and sleep 
disorder, including as related to his 
period of active service including 
service in the Persian Gulf during the 
Persian Gulf War (PGW).  The veteran 
must be notified, by letter sent to his 
most recent address of record (a copy of 
which letter from the medical facility 
must be included in the claims folder), 
of the pending examination.  The entire 
claims file must be made available to 
the examiner(s) prior to the 
examination(s) and must be reviewed by 
the examiner(s) in connection with the 
examination(s).  The examiner(s) should 
specify on the examination(s) report 
that the claims folder has been 
reviewed.  Appropriate examination(s) 
and periods of observation, as needed, 
should be undertaken to ascertain the 
presence, nature, and etiology of any 
sleep disorders, joint pain, and any 
gastrointestinal conditions or other 
conditions causative of diarrhea.  All 
clinical findings should be reported in 
detail.  For both diarrhea and a sleep 
disorder, the examiner(s) must express 
an opinion as to the following 
questions:  

(a) What is the nature of the 
veteran's current disorder?  

(b) Does the record establish 
that the veteran's current 
disorder is as likely as not 
related to military service 
in the Persian Gulf?  In 
responding to this question, 
the examiner should indicate 
the degree to which the 
opinion is based upon the 
objective findings of record 
as opposed to the history as 
provided by the veteran.  

(c) If it is determined that 
the veteran's disorder is not 
related to service in the 
Persian Gulf, then the 
examiner should provide an 
opinion as to a general 
medical nexus between the 
current complaints and 
military service, if any.  

The examiner should identify the 
information on which he or she based his 
or her opinions. The opinions should 
adequately summarize the relevant 
history and clinical findings, and 
provide detailed explanations as to all 
medical conclusions rendered.  The 
opinions should also allocate the 
veteran's various symptoms and 
manifestations to the appropriate 
diagnostic entity.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should 
be commented upon by the examiner.

3.  Thereafter, the veteran should be 
afforded an examination by a VA 
psychiatrist other than the one who 
examined him in September 2000 to 
ascertain the nature and severity of any 
current psychiatric disorder, including 
in particular his PTSD.  The veteran 
must be notified, by letter sent to his 
most recent address of record (a copy of 
which letter from the medical facility 
must be included in the claims folder).  
The claims folder must be made available 
to the examiner prior to the examination 
and must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims 
folder has been reviewed.  All clinical 
findings should be reported in detail.  
It should be indicated, in part, whether 
the veteran's sleep disorder is a 
symptom of the psychiatric impairment.  
The examiner should be provided with a 
copy of the current rating criteria for 
mental disorders, and should be asked to 
comment on the presence or absence of 
each criterion listed under the rating 
criteria for 100, 70, and 50 percent 
ratings for mental disorders.  

4.  The RO should review the claims 
folder and ensure that the foregoing 
development actions have been completed.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the requested 
examinations do not fully comply, 
including review of the claims file, the 
noncomplying examination report(s) must 
be returned for corrective action.

5.  Thereafter, the RO should 
readjudicate the remanded issues.  If the 
determinations remain to any extent 
adverse to the veteran, he and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data, to ensure due process of law, as 
well as to comply with recently enacted legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




